NUMBER 13-20-00471-CV

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG

JUANITA MCCLINCHIE, AS NEXT FRIEND
OF K.M. JR., A MINOR,                                                      Appellant,

                                              v.

ERNESTO PERALES,                                                            Appellee.


              On appeal from the County Court at Law No. 3
                        of Bexar County, Texas.


                       MEMORANDUM OPINION

              Before Justices Benavides, Hinojosa, and Silva
                Memorandum Opinion by Justice Hinojosa

      Appellant Juanita McClinchie, as next friend of K.M. Jr., a minor, appealed a take-

nothing summary judgment rendered against her in a personal injury case arising from a
vehicular collision. 1 She has now filed an unopposed motion to dismiss her appeal on

grounds that the parties have reached an agreed settlement which is dispositive of the

issues raised in this appeal. Appellant thus requests that we dismiss this appeal.

       The Court, having examined and fully considered the unopposed motion to dismiss

the appeal, is of the opinion that it should be granted. See TEX. R. APP. P. 42.1(a)(1)

(allowing the court to “dismiss the appeal or affirm the appealed judgment or order unless

such disposition would prevent a party from seeking relief to which it would otherwise be

entitled”). Accordingly, we grant the motion to dismiss, and we dismiss the appeal. Costs

will be taxed against the appellant. See id. R. 42.1(d) (“Absent agreement of the parties,

the court will tax costs against the appellant.”).



                                                                    LETICIA HINOJOSA
                                                                    Justice


Delivered and filed on the
8th day of April, 2021.




       1 The appeal was transferred to this Court from the Fourth Court of Appeals in San Antonio

pursuant to a docket equalization order issued by the Texas Supreme Court. See TEX. GOV'T CODE ANN.
§§ 73.001, 22.220(a).
                                                2